Citation Nr: 1435146	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  08-39 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a lumbar spine disorder.

4.  Entitlement to service connection for a right hip disorder.

5.  Entitlement to service connection for a right knee disorder. 

6.  Entitlement to service connection for a right little finger disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1956 to August 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the above issues.  The Veteran timely appealed that decision.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in September 2012; a transcript of that hearing is associated with the claims file.

This case was initially before the Board in January 2013, and then again in November 2013, when the Board remanded the above issues for further development.  The case is returned to the Board for further appellate review at this time.  The claims of service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  Chronic low back disability did not have its clinical onset in service and is not otherwise related to active duty; arthritis of the spine was not exhibited within the first post service year.  

2.  Chronic right knee disability did not have its clinical onset in service and is not otherwise related to active duty; arthritis of the right knee was not exhibited within the first post service year.  

3.  Chronic right hip disability did not have its clinical onset in service and is not otherwise related to active duty; arthritis of the right hip was not exhibited within the first post service year.  

4.  Chronic right little finger disability did not have its clinical onset in service and is not otherwise related to active duty.  


CONCLUSIONS OF LAW

1.  The criteria establishing service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria establishing service connection for a right hip disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

3.  The criteria establishing service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

4.  The criteria establishing service connection for a right little finger disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in June 2005 that provided information as to what evidence was required to substantiate the claims herein decided and of the division of responsibilities between VA and a claimant in developing an appeal.  He was also sent a March 2006 letter that explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a September 2012 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims herein decided.  

The Board acknowledges that the herein decided claims were the subject of a November 2013 Board remand, which ordered that VA treatment records and addendum opinions be obtained.  The Veteran's VA treatment records through November 2013 have been obtained and associated with the claims file.  Likewise, VA addendum opinions were obtained in November 2013 and have been associated with the claims file.  Therefore, the Board finds that its remand order has been substantially complied with, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

Lumbar Spine Disorder

The Board has reviewed the Veteran's claims file and concedes that he has been diagnosed with chronic DJD and chronic lumbar spinal stenosis with disc herniations and radiculopathy throughout the appeal period.  Therefore, first element of service connection has been met.  

With regards to the second element, the Board notes that the Veteran's service treatment records are void for any lumbar spine complaints, treatment, or diagnosis of any pain or other pathology.  The Veteran's lumbar spine was noted as being normal both on enlistment in 1956 and separation from service in 1958.  

The first evidence in the record of any lumbar spine disorder is from a 1993 x-ray, which demonstrated moderate DJD of the lumbar spine.  The Board has reviewed the Veteran's subsequent VA treatment records through January 2014, which reveal continued complaints of and treatment for the Veteran's lumbar spine disorder.   His private treatment records do not indicate any treatment for his lumbar spine disorder.  

On appeal, particularly in his September 2012 hearing, the Veteran averred that his lumbar spine disorder was the result of his carrying around an air radio, weighing approximately 40 pounds, and other heavy equipment on his back during his period of service as a radio operator.  

Service connection cannot be awarded in this case on a presumptive basis as the first evidence of any arthritic condition of the lumbar spine is in 1993, many years after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309.  The Board, however, will consider other theories of entitlement.  See Combee v. Principi, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Additionally, the Board has also considered whether the nexus element in this case is abrogated due to continuity of symptomatology.  In this case, there is no in-service evidence of any arthritic condition of the lumbar spine, nor is there any evidence of such until 1993, which is many years after discharge from service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim, which weighs against the claim).  

Moreover, the Veteran additionally testified during his September 2012 hearing that his lumbar spine disorder onset "gradually, it came gradually, you know what I mean and then I had x-rays at VA and they found . . . out that I have 5th and 7th lumbar [disc herniations]."  See Page 9 of September 2012 Hearing Transcript.  The Veteran indicated that such treatment was in approximately 2003.  

Based on the Veteran's negative service treatment records, his normal separation examination in 1958, as well as his testimony in September 2012, the Board finds that there is no evidence of continuity of symptomatology since service upon which the need for the nexus element in this case is abrogated.  See 38 C.F.R. § 3.303(b); Walker, supra.  

While the Veteran is competent to state symptomatology with regards to service and onset of symptomatology, he is not competent to opine as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

The VA examiner's August 2013 opinion and the November 2013 addendum opinion as the sole competent evidence of record with regards to the nexus element.  

In August 2013, after examining the Veteran, the examiner diagnosed the Veteran with DJD of the lumbar sacral spine.  During that examination, the Veteran reported that he had a "long history of low back pain first prominent in the 1990's.  Lumbar x-ray[s] in 1990's demonstrated DJD.  He has low back pain without symptoms of radiculopathy."  The examiner then opined that the Veteran's lumbar spine disorder was less likely than not related to service.  He concluded:

In the claims file [there] is no indication of a low back injury or complaint [in service].  His military separation examination indicates that there was no evidence of a back problem at discharge.  The Veteran's lumbar DJD first manifested years after military separation.

The Board returned the claims file to the examiner and requested the examiner to consider the Veteran's descriptions of hauling heavy radio equipment and his continuity of symptoms.  In the November 2013 addendum, the examiner clarified:  

I have again reviewed the Veteran's VBMS file.  There was no indication of back problem[s] while in service or on the separation exam.  The carrying of radios and heavy equipment without in-service evidence of back problem[s] cannot cause delayed injury to the back.  There is no nexus between any of his in-service activities and the development of his lumbar spine conditions.

Based on the foregoing evidence, the Board must deny service connection for a lumbar spine disorder.  As noted above, there is no in-service evidence of any lumbar spine disability, and the Veteran did not complain of, seek treatment for, nor was he diagnosed with any lumbar spine disorder, including any arthritic condition thereof, during military service.  In fact, the Veteran's separation examination demonstrates a normal lumbar spine at discharge from service.  The first indication of any lumbar spine disorder in the claims file is in 1993, approximately 35 years after separation from service.  This onset of symptomatology in the 1990's of a lumbar spine problem is consistent with the medical history provided by the Veteran in his August 2013 VA examination, and to a lesser extent consistent with his hearing testimony in September 2012, at which time he stated that the onset started in 2003 rather than 1993.  

Finally, the VA examiner's opinion is the most competent and probative evidence of record with regards to the nexus element.  After extensive review of the record, including the Veteran's contentions that carrying heavy equipment during service caused his lumbar spine disorder, the examiner noted that without evidence in service of a lumbar spine injury, merely carrying heavy equipment in service would not cause a delayed onset injury; he concluded that there was "no nexus between any of [the Veteran's] in-service activities and the development of his lumbar spine conditions."  

As a final matter, as the Board is also denying service connection for right hip and knee disorders as discussed below, service connection for a lumbar spine disorder as secondary to those claimed disorders is not for application, as those disorders are not service-connected disabilities.  See 38 C.F.R. § 3.310.  

Accordingly, the Board must deny service connection for the Veteran's claimed lumbar spine disorders based on the evidence of record at this time.  See 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Right Hip Disorder

Regarding the Veteran's claimed right hip disorder, the Veteran had a total right hip replacement in 2001 secondary to DJD of the right hip.  Thus, the first element of service connection has been met.  

With regards to the second element, the Board reiterates that the Veteran's service treatment records are void of any right hip complaints, treatment or diagnosis; his 1958 separation examination revealed a normal right hip at that time.  

The first evidence in the treatment record of any right hip disorder is in a May 1993 x-ray, which noted that there were "incidental findings of moderately severe DJD of the right hip" at that time.  The Veteran's private treatment records document that the Veteran had a total hip replacement in 2001.  Throughout the Veteran's VA treatment records, the Veteran has continued to have treatment for right hip pain and symptoms.

On appeal, particularly in his September 2012 hearing, the Veteran has averred that he fell from a rope ladder and injured his right hip in service; the Veteran stated however that he did not seek medical treatment for that injury during military service.  

This issue turns on the question of nexus to service.  As above, the Board must initially deny service connection on a presumptive basis as the first evidence of any arthritic condition of the right hip is in 1993, many years after military service.  See 38 C.F.R. §§ 3.307, 3.309.  The Board turns to other theories of entitlement at this time.  See Combee, supra.

With regards to continuity of symptomatology, the Veteran stated that he injured his right hip falling from a rope ladder in service; he did not seek treatment for that injury during military service.  His right hip was examined and found to be normal on separation from military service in 1958.  The first evidence of any right hip problem is in May 1993, when DJD was shown on x-ray, which is many years after discharge from service.  See Maxson, supra.  Given the nearly 35 years without any objective evidence of a right hip problem, the lack of any in-service treatment for a right hip injury and a normal right hip on separation from service in 1958, the Board finds that the evidence of record weighs against a finding of continuity of symptomatology such that the nexus requirement is abrogated in this case.  See 38 C.F.R. § 3.303(b); Walker, supra.

Again, as noted above, the Veteran is competent to state symptomatology suffered during and after service, but he is not competent to opine as to etiological cause of his right hip disorder.  See Jandreau, supra.  This, again, leaves the August 2013 VA examiner's opinion and the subsequent November 2013 addendum opinion as the sole competent evidence respecting the nexus element.

In August 2013, the Veteran underwent a VA examination of his right hip.  After examination, the examiner diagnosed the Veteran with "status post total [right] hip replacement secondary to DJD."  The examiner noted that the Veteran developed bilateral hip discomfort in the 1990's.  "There was x-ray evidence of bilateral hip DJD in the 1990's.  Left total hip replacement was done in 1995 and right total hip replacement was done in 2000."  The examiner then opined that the Veteran's right hip disorder was less likely than not related to military service.  He concluded: 

In the claims file is no hint of right hip injury or complaint [during service].  His military separation exam indicates that there was no evidence of a right hip problem at discharge.  The Veteran's bilateral hip DJD first manifested years after military separation.

The Board remanded the claim and asked the examiner to consider the Veteran's claim that he fell from a rope ladder in service injuring his right hip and had continuous right hip problems since then.  He clarified in his November 2013 addendum:

There is no evidence of right hip . . . injury while in service.  Further, the separation exam indicates that his hips . . . were normal.  A remote fall from a rope . . . that does not result in contemporaneous complaints cannot cause delayed onset DJD of . . . [the] hips.

Based on the foregoing evidence, the Board must deny service connection for a right hip disorder.  As noted above, there is no in-service evidence of any right hip disability, and the Veteran did not complain of, seek treatment for, nor was he diagnosed with any right hip disorder, including any arthritic condition thereof, during military service.  In fact, the Veteran's separation examination demonstrates a normal right hip at discharge from service.  The first indication of any right hip disorder in the claims file is in 1993, approximately 35 years after separation from service.  This onset of symptomatology in the 1990's of a right hip problem is consistent with the medical history provided by the Veteran in his August 2013 VA examination.  

Finally, the VA examiner's opinion is the most competent and probative evidence of record with regards to the nexus element.  After extensive review of the record, including the Veteran's contentions that falling from a rope ladder during service caused his right hip disorder, the examiner stated that a remote fall that did not result in contemporaneous injury cannot have caused delayed onset DJD in the Veteran's right hip.  The Board finds that this is the most competent and probative evidence in this case.

As a final matter, as the Board is also denying service connection for lumbar spine and right knee disorders as discussed above and below, the Board must also deny service connection for a right hip disorder as secondary to those claimed disorders, as those disorders are not service-connected disabilities.  See 38 C.F.R. § 3.310.  

Accordingly, the Board must deny service connection for the Veteran's claimed right hip disorder based on the evidence of record at this time.  See 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Right Knee Disorder

Regarding the Veteran's claimed right knee disorder, the Board concedes that the Veteran has a current diagnosis of DJD of the right knee.  Thus, the first element of service connection has been met.  

With regards to the second element, the Board reiterates that the Veteran's service treatment records are void of any right knee complaints, treatment, or diagnosis; his 1958 separation examination revealed a normal right knee at that time.  

The Board has reviewed the Veteran's VA and private treatment records, and those records reveal right knee pain treatment.  Those complaints of right knee pain, usually paired with complaints of right hip pain, have begun more recently, and are noted as being many, many years after discharge from service, and began well after the earliest evidence in the claims file beginning in 1993.  

On appeal, particularly in his September 2012 hearing, the Veteran has averred that his right knee injury is a result of an injury sustained during advanced combat training.  The Veteran confirms that he did not seek any formal treatment for that condition during military service.  The Board finds that the second element of service connection has been met in this case.  See 38 U.S.C.A. § 1154(a).

This issue turns on the question of nexus to service.  As above, the Board must initially deny service connection on a presumptive basis in this case as the first evidence of any arthritic condition of the right knee is many years after military service.  See 38 C.F.R. §§ 3.307, 3.309.  The Board turns to other theories of entitlement at this time.  See Combee, supra.

With regards to continuity of symptomatology, the Veteran stated that he injured his right knee during advanced combat training in service; he did not seek treatment for that injury during military service.  His right knee was examined and found to be normal on separation from military service in 1958.  The first evidence of any right knee problem is many years after service.  See Maxson, supra.  Given the nearly 50 years without any objective evidence of a right knee problem, the lack of any right knee treatment in service, and a normal right knee on separation from service in 1958, the Board finds that the evidence of record weighs against a finding of continuity of symptomatology such that the nexus requirement is abrogated in this case.  See 38 C.F.R. § 3.303(b); Walker, supra.

The Veteran is competent to state symptomatology suffered during and after service, but he is not competent to opine as to etiological cause of his right knee disorder.  See Jandreau, supra.  The August 2013 VA examiner's opinion and the subsequent November 2013 addendum opinion are the only competent evidence respecting the nexus element. 

In August 2013, the Veteran underwent a right knee VA examination.  After examination, the diagnosis was bilateral DJD of the knees; this diagnosis was noted as being made in 2013.  During the examination, the Veteran stated that he had "mild right . . . knee discomfort while ambulating.  However, his ambulation is mainly hampered by lumbar DJD and [status post] bilateral total hip replacements."  The examiner then opined that the right knee disorder was less likely than not related to military service.  He concluded:

In the claims file is no suggestion of right knee injury or complaint while in the military.  His military separation exam indicates that there was no evidence of a right knee problem at discharge.  The Veteran's right knee complaints first manifested years after military separation.

The Board remanded the claim and requested that the examiner consider the Veteran's claim of right knee injury during advanced infantry training in service with continuity of symptoms since then.  In the November 2013 addendum, the examiner clarified:

There is no evidence of right . . . knee injury while in service.  Further, the separation exam indicated that his . . . knees were normal. . . . [A]ny combat training activity that [did] not result in contemporaneous complaints cannot cause delayed onset DJD of [the] knees.  

Based on the foregoing evidence, the Board must deny service connection for a right knee disorder.  As noted above, there is no in-service evidence of any right knee condition, and the Veteran did not complain of, seek treatment for, nor was he diagnosed with any right knee disorder, including any arthritic condition thereof, during military service.  In fact, the Veteran's separation examination demonstrates a normal right knee at discharge from service.  The first indication of any right knee disorder in the claims file is many years after discharge from military service.  See Maxson, supra.  

Finally, the VA examiner's opinion is the most competent and probative evidence of record with regards to the nexus element.  After extensive review of the record, including the Veteran's contentions that he injured his right knee in advanced combat training which is the cause of his current right knee disorder, the examiner noted that any combat training activity that did not result in contemporaneous injury cannot have caused delayed onset DJD in the Veteran's right knee.  The Board finds this evidence to be the most competent and probative evidence in this case.  

As a final matter, as the Board is also denying service connection for lumbar spine and right hip disorders as discussed above, the Board must also deny service connection for a right knee disorder as secondary to those claimed disorders, as those disorders are not service-connected disabilities.  See 38 C.F.R. § 3.310.  

Accordingly, the Board must deny service connection for the Veteran's claimed right knee disorder based on the evidence of record at this time.  See 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Right Little Finger Disorder

Regarding the Veteran's claimed right little finger disorder, the Board concedes that the Veteran has a current diagnosis of "remote extensor tendon rupture at DIP [right] small finger."  Thus, the first element of service connection has been met.  

With regards to the second element, the Board reiterates that the Veteran's service treatment records are void of any right little finger complaints, treatment, or diagnosis; his 1958 separation examination revealed a normal right little finger at that time.  The Board has also reviewed the Veteran's VA and private treatment records, and those records are void for any treatment, complaints, or diagnosis of any right little finger problems.

On appeal, particularly in his September 2012 hearing, the Veteran has averred that his right little finger was injured during basic training; the Veteran's statements with regards to the details of such injury are rather vague.  

However, the Veteran indicated that "the tendons [of the right little finger] broke or whatever holds it [together]."  He further stated that he was sent to San Diego Hospital by the military for treatment of his right little finger, where he was told that "the tendons were gone."  He was discharged from the emergency room without any treatment at that time because, short of performing surgery that would result in a "stiff finger," there was nothing they could do; so, the Veteran declined surgery and was discharged without any treatment.  The Board notes that attempts to obtain those treatment records were made but they were unable to be obtained.  The Board finds that the second element of service connection has been met in this case.  See 38 U.S.C.A. § 1154(a).

This issue turns on the question of nexus to service.  With regards to continuity of symptomatology, the Veteran stated that he injured his right little finger during basic training in service; he stated that he sought treatment for that injury during military service, but those records are not available.  His right little finger-which the Veteran attested to being deformed since that injury in service during his September 2012 hearing-was examined and found to be normal on separation from military service in 1958.  The first evidence of any right little finger problem is many years after service, when the Veteran filed his claim for service connection and was subsequently given a VA examination of his right little finger in August 2013.  See Maxson, supra.  Given the nearly 50 years without any objective evidence of a right little finger problem, the lack of any documented treatment in service for the alleged right little finger tendon rupture, and a normal right little finger on separation from service in 1958, the Board finds that the evidence of record weighs against a finding of continuity of symptomatology such that the nexus requirement is abrogated in this case.  See 38 C.F.R. § 3.303(b); Walker, supra.

The Veteran is competent to state symptomatology suffered during and after service, but he is not competent to opine as to etiological cause of his right little finger disorder.  See Jandreau, supra.  The August 2013 VA examiner's opinion and November 2013 addendum opinion are the only competent evidence respecting the nexus element.

In August 2013, the Veteran underwent a VA examination of his right little finger.  After examination, the examiner diagnosed him with a remote extensor tendon rupture at the DIP right small finger.  The Veteran reported "that he injured his right small finger while in boot camp and that he was treated at a naval medical facility in San Diego; however, there is no documentation of that injury in the [service treatment records].  Further, his separation exam indicates his hands were normal at discharge."  The examiner then opined that the Veteran's right little finger disorder was less likely than not related to military service.  He concluded, "There [was] no in-service record of a right small finger injury.  Further, on separation, the exam indicates that his hands are without injury."

In a November 2013 addendum, the examiner clarified:

There is no indication of right small finger injury while in service.  His separation exam indicates that his hands were normal.  Without evidence of an in-service tendon rupture of right small finger while in service, the noted right small finger tendon rupture cannot be related to service.  

Based on the foregoing evidence, the Board must deny service connection for a right little finger disorder.  As noted above, there is no in-service evidence of any right little finger condition.  While the Veteran indicated that he ruptured his tendon in basic training and was treated at San Diego Hospital, there is no evidence in the record of such treatment.  The Veteran further stated that his finger was deformed since that injury in service, which is contradicted by the 1958 separation examination findings.  The first indication of any right small finger disorder in the claims file is many years after discharge from military service.  See Maxson, supra.  

Finally, the VA examiner's opinion is the most competent and probative evidence of record with regards to the nexus element.  After extensive review of the record, including the Veteran's contentions that he injured his right little finger in basic training which is the cause of his current right little finger disorder, the examiner noted that without contemporaneous evidence in service of a right little finger tendon rupture, his current remote tendon rupture cannot be related to service.  The Board finds this evidence to be the most competent and probative evidence in this case.  

Accordingly, the Board must deny service connection for the Veteran's claimed right little finger disorder based on the evidence of record at this time.  See 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a lumbar spine disorder is denied.

Service connection for a right hip disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a right little finger disorder is denied.


REMAND

Respecting the bilateral hearing loss and tinnitus claims, the Board remanded those claims in November 2013 for clarifying addendum opinions; those addendum opinions were not obtained.  Given this clear deficiency with the previous remand instructions, the Board finds that a remand is necessary so as to obtain the requested addendum opinions.  See Stegall, supra.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the previous audiological examiner for clarification regarding her opinion respecting bilateral hearing loss and tinnitus.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner.  If the previous examiner is not available, another similarly-qualified examiner may render the requested addendum opinion.  If an additional examination is deemed necessary by any examiner that examination should be scheduled.

Following review of the claims file, including the previous VA examination report and the November 2013 Remand, the examiner should opine whether the Veteran's bilateral hearing loss and tinnitus are more likely, less likely, or at least as likely as not (50 percent or greater probability) caused by or otherwise related to military service, to include any noise exposure therein as a result of rifle range practice in basic training.  

The examiner should find as conclusive fact that the Veteran was exposed to small arms noise as a result of his basic training.  The examiner must discuss that fact as well as the Veteran's statement that he had a "buzzing sound" in his ears after firing on the range.

The examiner must also discuss the Veteran's lay statements, particularly his September 2012 hearing testimony, as well as his sister's June 2006 statements, including that their mother believed he had developed a hearing problem after returning from service.

The examiner should focus specifically on whether the noise exposure in service is the cause of his current hearing loss and tinnitus, as well as whether such hearing loss and tinnitus began during or was initially manifested during military service.  Facts and medical principles relied on to arrive at an opinion should be set forth, including any principles relating to the possibility of a delayed onset of loss of acuity due to noise exposure in service.

If and only if the Veteran's tinnitus or bilateral hearing loss is shown to be service-related, the examiner should address whether the Veteran's the nonservice-related disorder (e.g., tinnitus, if hearing loss is service-related, or vice versa) more likely, less likely or at least as likely as not is the result of his service-related disorder.  The examiner should also opine whether the Veteran's nonservice-related disorder has been aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his service-related disorder.

All opinions must be accompanied by a rationale.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

2.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for bilateral hearing loss and tinnitus.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


